Order
PER CURIAM:
Appellants, Hal and Peggy Swaney, J. Louis Leskey, trustee of the Swaney Farm Trust, and Lakes at Tomahawke Ridge, L.L.C., appeal the Circuit Court of Platte County’s judgment denying their request for a writ of mandamus to compel the County Commission of Platte County, Missouri, to approve the preliminary plat of the Lake at Tomahawke Ridge subdivision. Appellants claim that the trial court erred in not issuing a writ of mandamus because they argue the preliminary plat complied with all legal requirements necessary for approval, and therefore, the Platte County Commission was without discretion to refuse to approve the preliminary plat. We disagree and affirm in this per curiam, order. Rule 84.16(b).